Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel withdrawn claims 12-17.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 5/31/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-11 and 18 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a process for dispensing fluid foodstuff material into a shaping cavity of a mould, comprising the steps of: - advancing a plurality of moulds (M1, M2) on a conveying line (2), along an advancement direction (X), each comprising at least one shaping cavity; - providing a dispensing machine (4) along said conveying line (2) provided with a formation of nozzles (6; 61, 62, 63) comprising at least one line of nozzles arranged along a direction (K) transversal to said advancement direction (X); - carrying said plurality of moulds (M1, M2) one after another, by means of said conveying line (2), to said nozzle formation (6; 61, 62, 63), and - dispensing a given quantity of said material through one or more nozzles of said at least one line of nozzles, into said at least one shaping cavity of a mould that has reached said nozzle formation, said process being characterized in that: - said dispensing step is executed while said mould continues to advance below said nozzle formation (6; 61, 62, 63), along said advancement direction (X), - said at least one shaping cavity of said mould has a depth that varies along said advancement direction (X); - said dispensing step comprises varying the given quantity of said material dispensed into said at least one shaping cavity as a function of position of said mould along said advancement direction (X) in such a way that the  given quantity of said material dispensed is a function of variation within said at least one shaping cavity.
The closest prior art of Kaiser et al. (US 2007/0172565) teaches a process, however, fails to teach the claimed process wherein said dispensing step comprises varying the given quantity of said material dispensed into said at least one shaping cavity as a function of position of said mould along said advancement direction (X) in such a way that the given quantity of said material dispensed is a function of variation within said at least one shaping cavity.
The other references of record do not teach or suggest the combined limitations not taught by Kaiser et al. (US 2007/0172565).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
June 3, 2022